                       IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  STATESVILLE DIVISION



    UNITED STATES OF AMERICA,

                  Plaintiff,

         vs.
                                                      DOCKET NO. 5:19 CR 55
    FREDDIE JOSEPH MITCHELL,

                  Defendant.



                 UNOPPOSED MOTION TO CONTINUE SENTENCING HEARING

        Freddie Mitchell, by and through his counsel of record, Assistant Federal Defender

Peter Adolf, respectfully requests that this Court continue the sentencing hearing presently

scheduled for April 30, 2020 at 1:45 PM at the Charlotte courthouse. As grounds therefore,

it is averred:

                                          COVID-19: Facts

        1.       A pneumonia of unknown cause, later to be determined to be a novel

coronavirus named COVID-19, was detected in Wuhan, China in December of last year. 1 It is

a respiratory illness that can spread from person-to-person, for which there is no vaccine

or specific treatment, and severe complications include pneumonia in both lungs, multi-

organ failure, and death. 2 Last month the World Health Organization classified COVID-19 as




1 World Health Organization, Rolling Updates on Coronavirus Disease (COVID-19) (updated Apr. 23, 2020)
(available at https://www.who.int/emergencies/diseases/novel-coronavirus-2019/events-as-they-happen).
2 Centers for Disease Control, Coronavirus disease 2019 (COVID-19) and you (Apr. 15, 2020) (available at

https://www.cdc.gov/coronavirus/2019-ncov/downloads/2019-ncov-factsheet.pdf).



       Case 5:19-cr-00055-KDB-DCK Document 24 Filed 04/27/20 Page 1 of 20
a pandemic. 3 As of this filing the United States has nearly 900,000 cases of the disease. 4

It has prompted the President of the United States to declare a state of emergency, as well

as all 50 states, including North Carolina. 5 43 states, including North Carolina, have closed

all schools for the rest of the school year, along with the District of Columbia, Puerto Rico,

the U.S. Virgin Islands, and the U.S. territories of the Pacific. 6

        2.       In the words of Dr. Anthony Fauci, the nation’s top infectious diseases expert

and Director of the National Institute of Allergy and Infectious Diseases, COVID-19 “is a

virus that transmits readily. It’s a virus that has a high degree of morbidity and mortality”

and “what we should be doing is absolutely making it much, much different, not business as

usual.” 7

        3.       The virus is growing at an alarmingly exponential rate. On March 10, 2020,

there were 1,039 cases in the United States. 8 As noted above, that number is now nearly

900,000 and the death toll in the United States is now at least 50,000 people. 9




3 Id.
4 Lauren Gardner, Mapping 2019-nCoV (Johns Hopkins Whiting School of Engineering 2020) (last accessed
Apr. 24, 2020) (available at https://systems.jhu.edu/research/public-health/ncov/; https://gisanddata.
maps.arcgis.com/apps/opsdashboard/index.html#/bda7594740fd40299423467b48e9ecf6); National
Governors’ Association, Coronavirus: What You Need to Know (available at
https://www.nga.org/coronavirus/#states) (last accessed March 23, 2020).
5 National Governors’ Association, Coronavirus: What You Need to Know (available at

https://www.nga.org/coronavirus/#states) (last accessed March 23, 2020).
6 Nicole Chavez & Artemis Moshtaghian, “43 states have ordered or recommended that schools don't reopen

this academic year,” CNN.com (updated Apr. 24, 2020) (available at https://www.cnn.com/2020/04/18/us/
schools-closed-coronavirus/index.html)
7ABC News, ‘This Week’ Transcript 3-15-20: Dr. Anthony Fauci, Secretary Steven Mnuchin (Mar. 15, 2020)

(available at https://abcnews.go.com/Politics/week-transcript-15-20-dr-anthony-fauci-
secretary/story?id=69603230).
8 William Feuer, US Coronavirus cases surpass 10,000, doubling in two days, CNBC (Mar. 19, 2020) (available at

https://www.cnbc.com/2020/03/19/us-coronavirus-cases-surpass-10000-doubling-in-two-days.html).
9 Sergio Hernandez, Sean O’Key, Amanda Watts, Byron Manley, & Henrik Pettersson,, “Tracking Covid-19

cases in the US,” CNN Health (updated Apr. 24, 2020) (available at https://www.cnn.com/2020/03/03/
health/us-coronavirus-cases-state-by-state/index.html).



      Case 5:19-cr-00055-KDB-DCK Document 24 Filed 04/27/20 Page 2 of 20
        4.       The spread is difficult to stop absent extreme limitations on human-to-

human interaction. This is because people who never develop any symptoms of the disease

can infect others 10 and even if symptoms manifest, they can be difficult to distinguish from

innocuous conditions like allergies. 11 And the virus when deposited on commonplace

surfaces may potentially infect those who come into contact with that surface up to three

days later. 12

        5.       Part of the novel virus’ lethality stems from its rapid spread. Symptoms do

not manifest for 2-14 days after exposure. 13 Symptoms often begin in a mild form, and a

carrier of the coronavirus is contagious even before symptoms appear. 14

        6.       Worse, the World Health Organization is now reporting that there is no

evidence that past infection confers immunity, and that people who recover from the

disease may therefore be vulnerable to a second infection. 15




10 U.S. House of Representative: Committee on Homeland Security, Testimony of Dr. Tom Inglesby, Director,

Center for Health Security at Johns Hopkins Bloomberg School of Public Health (Mar. 4, 2020) (available at
http://www.centerforhealthsecurity.org/our-work/testimony-briefings/pdfs/2020-03-04-
HomelandSecurityCommittee.pdf).
11 Annie Schroeder, “UVA doctor weighs in on differences between coronavirus, flu, and allergies” (Mar. 17,

2020) NBC29 (available at https://www.nbc29.com/2020/03/17/uva-weighs-differences-between-
coronavirus-flu-allergies/).
12 See National Institute of Allergy and Infectious Diseases, New Coronavirus Stable for Hours on Surfaces (Mar.

17, 2020) (reporting study’s findings on how long virus remains traceable/stable on various surfaces)
(available at https://www.niaid.nih.gov/news-events/new-coronavirus-stable-hours-surfaces).
13 Centers for Disease Control and Prevention, “Coronavirus Disease 2019 (COVID-19): Symptoms” (retrieved

on March 17, 2020 at https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html?
CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fabout%2Fsymptoms
.html).
14 Tina Hesman Saey, “Coronavirus Is Most Contagious Before And During The First Week Of Symptoms,”

Science News (Mar. 13, 2020) (retrieved on March 17, 2020 at https://www.sciencenews.org/article/
coronavirus-most-contagious-before-during-first-week-symptoms).
15 “’No Evidence’ That Recovered COVID-19 Patients Cannot Be Reinfected,” Reuters (Apr. 25, 2020) (available

at https://www.nytimes.com/reuters/2020/04/25/world/americas/25reuters-health-coronavirus-
who.html).



       Case 5:19-cr-00055-KDB-DCK Document 24 Filed 04/27/20 Page 3 of 20
                         Government and court action to prevent spread

        7.       Each and every U.S. state and territory has declared a state of emergency and

natural disaster, activated the National Guard, and closed all schools, 16 with 49 of the 56

states and territories already closing schools for the remainder of the school year. 17 45 of

the states and territories have issued mandatory, universal stay-at-home orders, while the

rest have issued such orders for certain persons, limited sizes of public gatherings, and/or

issued the same as “guidance.” 18

        8.       Courts, like the Executive Branch, have been acting swiftly to assist this

country in its public health crisis. The Supreme Court has closed its courthouse and either

postponed oral arguments or scheduled them to be conducted telephonically. 19 The United

States Court of Appeals for the Fourth Circuit closed its courthouse to the public last month

and cancelled and/or postponed its scheduled oral arguments for the March and April

argument sessions. 20 The North Carolina Supreme Court closed the state courts and

announced the automatic continuance of all non-emergency cases. 21




16 National Governors Association, “Coronavirus State Actions Chart” (Apr. 24, 2020) (available at
https://www.nga.org/wp-content/uploads/2020/04/CoronavirusStateActionsChart_24April2020.pdf).
17 Nicole Chavez & Artemis Moshtaghian, “43 states have ordered or recommended that schools don't reopen

this academic year,” CNN.com (updated Apr. 24, 2020) (available at https://www.cnn.com/2020/04/18/us/
schools-closed-coronavirus/index.html)
18 National Governors Association, “Coronavirus State Actions Chart” (Apr. 24, 2020) (available at

https://www.nga.org/wp-content/uploads/2020/04/CoronavirusStateActionsChart_24April2020.pdf).
19 Supreme Court of the United States, Office of the Clerk, Guidance Concerning Clerk’s Office Operations (Apr.

17, 2020) (available at https://www.supremecourt.gov/announcements/COVID-19_Guidance_April_17.pdf).
20 U.S. Court of Appeals for the Fourth Circuit, “Public Advisory Regarding Operating Procedures in Response

to COVID-19” (Mar. 17, 2020) (retrieved on March 17, 2020 at http://www.ca4.uscourts.gov/docs/pdfs/
publicadvisorycovidoperatingprocedures.pdf?sfvrsn=4)
21 North Carolina Judicial Branch, “Chief Justice Beasley Announces Judicial Branch Response to COVID-19

(Coronavirus)” (Mar. 13, 2020) (retrieved on March 17, 2020 at https://www.nccourts.gov/news/tag/press-
release/chief-justice-beasley-announces-judicial-branch-response-to-covid-19-coronavirus).



      Case 5:19-cr-00055-KDB-DCK Document 24 Filed 04/27/20 Page 4 of 20
        9.      Every federal district adjoining the Western District of North Carolina issued

orders last month continuing all trials and, inter alia, continuing and limiting other court

proceedings. Specifically:

        10.     The Middle District of North Carolina has continued all criminal cases until at

least May 4, 2020, and will apparently continue any sentencing or supervised release

proceedings until at least that date; “exceptional cases that may be considered for

exemption from a continuance include those where a defendant may be considered to have

served or over-served sentence.” 22

        11.     The Western District of Virginia has cancelled all in-person proceedings

through at least June 10, 2020. 23

        12.     The Eastern District of Tennessee is conducting all proceedings remotely,

including sentencing hearings that “cannot be further delayed without serious harm to the

interests of justice,” 24 and has explicitly barred the public from entering courtrooms. 25

        13.     The Northern District of Georgia is conducting all proceedings remotely,

including sentencing hearings that “cannot be further delayed without serious harm to the

interests of justice.” 26




22 Standing Order 13 at 3 (M.D.N.C Mar. 30, 2020) (available at https://www.ncmd.uscourts.gov/sites/ncmd/
files/Amd_SO13_COVID-19.pdf).
23 In The Matter Of: Court Operations Under The Exigent Circumstances Created By Covid-19, Second

Amended Standing Order 2020-5 (W.D. Va. Apr. 16, 2020) (available at
http://www.vawd.uscourts.gov/media/31965437/ courtoperationscovid19-amended-2.pdf).
24 In Re: Authorization for Video and Audio Teleconferencing During COVID-19 Pandemic Pursuant to the

CARES Act, SO-20-08 at 2 (E.D. Tenn. Mar. 30, 2020) (available at
https://www.tned.uscourts.gov/sites/tned/files/SO-20-08.pdf).
25 In Re: Courtroom Access During COVID-19 Pandemic, SO-20-10 (E.D. Tenn. Apr. 15, 2020) (available at

https://www.tned.uscourts.gov/sites/tned/files/SO-20-10.pdf).
26 In Re: Emergency Authorization Of Video Teleconferencing And Telephone Conferencing In Criminal

Proceedings Due To The COVID-19 Pandemic, General Order 20-04 at 3 (N.D. Ga. Mar. 30, 2020) (available at
http://www.gand.uscourts.gov/sites/default/files/NDGA_GenOrder20-04.pdf).



      Case 5:19-cr-00055-KDB-DCK Document 24 Filed 04/27/20 Page 5 of 20
        14.     The District of South Carolina has continued all criminal proceedings until

June 5, 2020, and is conducting in-person hearings only when required by statute or

constitutional rule where the defendant does not consent to appearance by video or

telephone. 27

        15.     Elsewhere within the Fourth Circuit, the Eastern District of Virginia has

suspended all “non-critical and non-emergency in person proceedings” through June 10,

2020; 28 the District of Maryland has postponed all criminal proceedings through June 5,

2020; 29 and the Southern District of West Virginia has postponed or cancelled all in-person

proceedings through May 31, 2020 and closed the courthouses to the public. 30 The

Northern District of West Virginia, in authorizing the use of video and teleconferencing, has

declared that sentencing hearings “cannot be conducted in person without seriously

jeopardizing public health and safety.” 31 And while the Eastern District of North Carolina

has not automatically continued all criminal matters, for any hearings which an individual




27 In Re: Court Operations In Response to COVID-19, Amended Standing Order 3:20 MC 139 at 1 (D.S.C. Apr.

14, 2020) (available at
https://www.scd.uscourts.gov/StandingOrders/Amended%20Order%20Regarding%20Court%20
Operations%20in%20Response%20to%20COVID-19/Amended_Standing_Order_In_Re_Court_Operations_in_
Response_to_COVID-19.pdf).
28In re: Court Operations Under The Exigent Circumstances Created By The Outbreak Of Coronavirus Disease

2019 (Covid-19): Updates To The Modifications Of Court Operations And Extension Of The Postponement Of
In-Person Proceedings, 2:20 MC 7 at 4 (E.D. Va. Apr. 10, 2020) (emphasis in original) (available at
http://www.vaed. uscourts.gov/notices/Gen%20Order%202020-
12%20Court%20Operations%20Updated%20Notices.pdf).
29 In Re: Court Operations Under The Exigent Circumstances Created By Covid-19, Misc. No. 00-308, Standing

Order 2020-07 at 2 (D. Md. Apr. 10, 2020) (available at
https://www.mdd.uscourts.gov/sites/mdd/files/2020-07.pdf).
30 In Re: Court Operations In Light Of The Exigent Circumstances Presented By The Covid-19 Pandemic, 2:20

MC 52, General Order No. 5 at 2-3 (S.D.W.Va. Apr. 14, 2020) (available at https://www.wvsd.uscourts.gov/
pdfs/generalorders/covid19/General-Order-5.pdf).
31 In Re: Criminal Case Operations Due To Covid-19 Response, 3:20 MC 28, doc. no. 1 at 2 (N.D.W.Va. Mar. 30,

2020).



      Case 5:19-cr-00055-KDB-DCK Document 24 Filed 04/27/20 Page 6 of 20
judge decides to hold, “[t]he parties are encouraged to seek to participate in hearings and

proceedings by telephone or video as appropriate.” 32

        16.     Within the Charlotte Division, Judge Conrad has told the Charlotte Observer

that he has granted every request for a delay in a case due to health concerns. 33 He has

indeed granted all COVID-19-related sentencing continuance motions filed by the office of

the undersigned, and the undersigned is unaware of Judge Conrad denying any such

motions. The undersigned is similarly unaware of either Judge Cogburn or Chief Judge

Whitney denying any such continuance motions.

        17.     Across the country, 34 states, the District of Columbia, Puerto Rico, Guam, the

U.S. Virgin Islands, and the Northern Mariana Islands have suspended in-person courtroom

proceedings by statewide/district-wide order, with the remaining states leaving the

decisions up to local courts. 34

        18.     In short, this Court stands alone among the judges of the Charlotte Division,

the state and federal courts of North Carolina, the adjacent federal district courts, and the

district courts of the Fourth Circuit in holding non-emergency sentencing hearings despite

requests to continue the hearings, much less insisting that such hearings be held in person,

and stands with a tiny minority of the thousands of judges throughout the United States in

so doing.



32 In Re: Court Operations Under The Exigent Circumstances Created By The Covid-19 Pandemic, 20-SO-5,
Standing Order at 3 (E.D.N.C. Mar. 18, 2020) (available at
http://www.nced.uscourts.gov/data/StandingOrders/20-S0-5.pdf).
33 Michael Gordon, “In NC federal court, jittery attorneys want to know: Should we even be here?” Charlotte

Observer (Apr. 17, 2020) (available at
https://www.charlotteobserver.com/news/local/article241942816.html? fbclid=IwAR3-
IGC3u6fmlyqMuVi34AOdlunVaJ_LVvi1sBbexXV-Jv_yjtgOpkZ0LG8).
34 See National Center for State Courts, “Coronavirus: News updates, court administrative orders, and more

resources: In-Person Proceedings Generally Suspended” (accessed Apr. 25, 2020) (available at
https://www.ncsc.org/).



      Case 5:19-cr-00055-KDB-DCK Document 24 Filed 04/27/20 Page 7 of 20
        19.     Other judges have suffered the consequences of such decisions. In one

widely reported case, a trial court judge in New York State insisted on conducting court

business as usual, and when one lawyer complained about the lack of health precautions,

retorted: “If you don’t like it, you can leave.” Two weeks later, the judge was dead of

complications from a COVID-19 infection, and several of his colleagues were also infected. 35

                                            The CARES Act

        20.     Passed with unprecedented speed by an essentially unanimous Congress,

signed into law by the President, and activated by a emergency meeting of the Judicial

Conference – all within four days – the CARES Act 36 allows for sentencing hearings, inter

alia, to be conducted during the current COVID-19 emergency by video conference, or by

teleconference if video conferencing is unavailable, if the judge “finds for specific reasons

that the…sentencing in that case cannot be further delayed without serious harm to the

interests of justice,” 37 and if the defendant consents. 38 Every District Court standing order

cited above – from throughout the adjacent districts and other districts of the Fourth

Circuit – includes a provision citing and implementing this provision.

        21.     The statute, therefore, expresses a clear and unambiguous presumption that

sentencing hearings that can be “delayed without serious harm to the interests of justice”

will be so delayed, and that those that cannot will be conducted by video conference, or by

teleconference if a video conference is not possible, unless the defendant insists on an in-



35 Noah Goldberg, “A Brooklyn courthouse was still packed as coronavirus spread. Judges, their staffs and

lawyers are paying the price,” N.Y. Daily News (Apr. 8, 2020) (available at
https://www.nydailynews.com/coronavirus/ny-coronavirus-brooklyn-supreme-court-civil-covid-19-judges-
attorneys-20200409-byebigdbpbcv3he7wf5hxombju-story.html).
36 P.L. 116-136, 134 Stat. 281 (Mar. 27, 2020).
37 Id., § 15002(b)(2)(A).
38 Id., § 15002(b)(4).




      Case 5:19-cr-00055-KDB-DCK Document 24 Filed 04/27/20 Page 8 of 20
person appearance. “One of the most basic interpretive canons [is] that a statute should be

construed so that effect is given to all its provisions, so that no part will be inoperative or

superfluous, void or insignificant.” Corley v. United States, 556 U.S. 303, 314 (2009)

(citations and quotation marks omitted). To hold that a judge is free to insist on

unnecessary in-person appearances for cases that can be delayed, while Congress has put

extraordinary procedures in place to obviate the need for such appearances for hearings

that cannot be delayed, would be to write § 15002(b) of the CARES Act out of existence.

                                    The jail and prison environment

        22.      Jails and prisons are uniquely vulnerable to an outbreak of this disease. The

“risk posed by infectious diseases in jails and prisons is significantly higher than in the

community, both in terms of risk of transmission, exposure, and harm to individuals who

become infected.” 39 As Dr. Homer Venters, the former Chief Medical Officer for New York

City’s Correctional Health Services, explained, prisons and jails “promote the spread of

communicable diseases… They are environments that keep people close in close quarters

and make it very possible for germs to spread from one person to another, so outbreaks

are…very difficult to control.” 40 Indeed, during the H1N1-strain flu outbreak in 2009

(known as “swine flu”), jails and prisons experienced a disproportionately high number of

cases. 41 Dr. Venters noted that if the virus is in the community, it will get into the jails and

prisons, “[a]nd when it gets there, it will spread around like wildfire”. 42




39Velesaca v. Wolf, 1:20 CV 1803, doc. no. 42 (Declaration of Dr. Jaimie Meyer) at ¶¶ 1-3, 7 (filed Mar. 16,
2020).
40 NPR, “Coronavirus: The Prison Population,” at 15:36-16:00, 16:29-16:56 (Mar. 16, 2020) (available at

https://www.npr.org/2020/03/16/816492293/coronavirus-the-prison-population).
41 Declaration of Dr. Jaimie Meyer, supra n. 42 at ¶ 19.
42 NPR, supra. n. 22 at 20:27-20:34.




       Case 5:19-cr-00055-KDB-DCK Document 24 Filed 04/27/20 Page 9 of 20
          23.    Those dire predictions have proven true. Even though New York City has one

of the world’s highest rates of infection, the rate of infection at Rikers’ Island, the city’s

central jail complex, is over five times that of the surrounding city. 43 The rate of infection

in Illinois’ Cook County Jail is thirty times the rate of the surrounding City of Chicago, 44

prompting a federal District Judge to grant a temporary restraining order requiring

increased testing, prohibiting the use of certain cells for new detainees, requiring the

testing of all inmates showing symptoms of the virus and anyone in contact with those

inmates, the provision of adequate soap or hand sanitizer, and other measures. 45

                                         The Bureau of Prisons

          24.    Two judges of this District have expressed the opinion that during the

current emergency incarcerated defendants are safer in custody of the Bureau of Prisons

than in a local jail. Nothing could be further from the truth.

          25.    A month ago, CBS News reported that at some Bureau of Prisons facilities

employees lacked basic protective gear and hygiene supplies; that new inmates were

arriving with fevers; that staff had been calling in sick to avoid exposure; that the special

housing units in which sick inmates would presumably be quarantined were already at or

near capacity; and that procedures had not changed in response to the threat of COVID-

19. 46




43 See “COVID-19 Infection Tracking in NYC Jails: Coronavirus Infection Rates As Of April 24, 2020,” The Legal

Aid Society (accessed Apr. 25, 2020) (available at https://www.legalaidnyc.org/covid-19-infection-tracking-
in-nyc-jails/).
44 Mays v. Dart, 1:20 CV 2134, Memorandum & Order, doc. no. 47 at 20 (N.D. Ill. Apr. 9, 2020)
45 See id.
46 See Cassidy McDonald, “Federal Prison workers say conflicting orders on coronavirus response is putting

lives at risk,” CBS News (Mar. 19, 2020) (available at https://www.cbsnews.com/ news/coronavirus-prison-
federal-employees-say-conflicting-orders-putting-lives-at-risk-2020-03-19/).



         Case 5:19-cr-00055-KDB-DCK Document 24 Filed 04/27/20 Page 10 of 20
        26.       On March 31, 2020, the Bureau of Prisons (“BOP”) implemented Phase V of

its response plan to the COVID-19 pandemic. As part of this response, BOP is now

“coordinating with the United States Marshals Service (USMS) to significantly decrease

incoming movement during this time.” 47 Moreover, Attorney General William Barr has

issued unprecedented orders to review “all at-risk inmates” at affected institutions and to

move appropriate inmates quickly to home confinement, even if electronic monitoring is

unavailable. 48

        27.       The Bureau of Prisons has gone so far as to ask judges to delay the reporting

dates for sentenced prisoners on bond to begin their sentences. 49

        28.       The office of the undersigned was informed by the United States Marshals

Service on April 10, 2020, that the BOP would not be accepting any transfers from the local

jails for the next two weeks. It is unknown whether that two-week freeze, which would

have ended this past Friday, has in fact been lifted.

        29.       Nevertheless, the results of the BOP’s delayed response to the crisis are now

apparent, and tragic. The BOP reports on its website that over 1,100 BOP inmates and staff

have tested positive for COVID-19, and 27 inmates have died. 50 Five of the inmate deaths

have been at the federal correctional complex at Butner, North Carolina, where 90 people

have tested positive. 51 However, as of just a few weeks ago, the BOP was reporting lower



47 Federal Bureau of Prisons, “COVID-19 Action Plan: Phase Five,” effective April 1, 2020 (available at
https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp).
48 Attorney General William Barr, “Memorandum for Director of Bureau of Prisons: Increasing Use of Home

Confinement at Institutions Most Affected by COVID-19” (Apr. 3, 2020) (available at https://www.politico.
com/f/?id=00000171-4255-d6b1-a3f1-c6d51b810000).
49 See, e.g., United States v. Williams-Singleton, 3:19 CR 127, doc. nos. 54 at 1, 54-1 at 1-2 (W.D.N.C. March 25,

2020) (government’s motion to extend reporting time, at BOP request, for 90 days).
50 Federal Bureau of Prisons, “COVID-19 Coroniavirus” (accessed on Apr. 26, 2020) (available at

https://www.bop.gov/coronavirus/).
51 Id.




      Case 5:19-cr-00055-KDB-DCK Document 24 Filed 04/27/20 Page 11 of 20
numbers on its website than it was reporting to local health officials, 52 so the true totals

may be higher. In fact, the BOP is not reporting COVID-19 cases at the private prisons it

contracts with, which includes an inmate and three staff members who have tested positive

at a North Carolina facility. 53

        30.      Moreover, the rate of increase of COVID-19 cases, measured from the date of

the first reported case, has been dramatically higher in the BOP than in the nation as a

whole. The first reported case in the United States was on was January 22, 2020; a month

later there were 15 cases. 54 The BOP reported its first two cases on March 20; a month

later there were 804 cases, 55 for a rate of increase over 20 times faster than the national

rate. As a result, the proportion of BOP inmates now testing positive for the virus – more

than one out of every 200 inmates – is double the national average and climbing. 56

        31.      At the federal prison in Elkton, Ohio – one of the “affected institutions”

named in the Attorney General’s memorandum – the governor of Ohio called in National

Guard medical personnel to help with the treatment of inmates after three inmates died

from the disease. 57 Just a few days ago, a federal judge granted a temporary injunction in a

class action suit on behalf of prisoners housed at Elkton, ordering the BOP to identify


52 See Dan Kane & Ashad Hajela, “Coronavirus cases surge at Butner prison complex in NC, county official
reports,” Charlotte Observer (Apr. 6, 2020) (available at https://www.charlotteobserver.com/news/
coronavirus/article241801076.html?utm_source=pushly&intcid=pushly_504490).
53 Dan Kane, “A second federal prison in NC has coronavirus cases, and U.S. officials aren’t tracking it,” The

News & Observer (Apr. 19, 2020) (available at https://www.newsobserver.com/news/local/article
242125516.html).
54 Federal Defenders of New York, Southern & Eastern Districts, “Number of Reported COVID-19 Cases in

Bureau of Prisons and the United States, Compared by Days since First Reported Infection” (accessed Apr. 26,
2020) (available at https://federaldefendersny.org/).
55 Id.
56 Federal Defenders of New York, Southern & Eastern Districts, “Rate of COVID-19 Infections By Population”

(accessed Apr. 26, 2020) (available at https://federaldefendersny.org/).
57 “Ohio National Guard being sent to help sick inmates at Elkton prison,” WKBN (Apr. 6, 2020) (available at

https://www.wkbn.com/news/coronavirus/ohio-national-guard-being-sent-to-help-sick-inmates-at-elkton-
prison/).



      Case 5:19-cr-00055-KDB-DCK Document 24 Filed 04/27/20 Page 12 of 20
medically vulnerable inmates under cetain criteria, and “to evaluate each [medically

vulnerable inmate’s] eligibility for transfer out of Elkton through any means, including but not

limited to compassionate release, parole or community supervision, transfer furlough, or non-

transfer furlough within two (2) weeks.” 58

        32.      The number of deaths and total cases at Butner is now approaching those at

Elkton, where there have now been six deaths and 99 confirmed cases. 59

                               Unique dangers in Mr. Mitchell’s case

        33.      In response to the COVID-19 crisis, the Statesville courthouse has been

closed, meaning that the venue of Mr. Mitchell’s sentencing has been changed to the

Charlotte courthouse. That change represents a dramatically increased risk of the spread

of the virus for him, his family, and the other inmates housed in the Catawba County

Detention Center, owing to his transportation to and from Charlotte, and his family’s

potential travel thereto.

        34.      North Carolina is experiencing rapid contagion, with the state’s number of

cases ballooning from the March 10 count of seven cases to over 8,800 cases today and

nearly 300 dead. Mecklenburg County is the hardest-hit in the state, with 41 people dead

and nearly 1,500 confirmed cases of the virus. 60

        35.      By contrast, Iredell County, the home of the Statesville Division, where Mr.

Mitchell was supposed to be sentenced, has 97 cases and three deaths. Catawba County,




58 Wilson v. Williams, __ F. Supp. 3d __, 2020 WL 1940882, *10 (N.D. Ohio Apr. 22, 2020).
59 Federal Bureau of Prisons, “COVID-19 Coronavirus” (accessed on Apr. 25, 2020) (available at
https://www.bop.gov/coronavirus/).
60 Mitchell Willetts & Bailey Aldridge, “Coronavirus live updates: Here’s what to know in North Carolina on

April 26,” Charlotte Observer (Apr. 26, 2020) (available at https://www.charlotteobserver.com/news/
coronavirus/article242297136.html).



      Case 5:19-cr-00055-KDB-DCK Document 24 Filed 04/27/20 Page 13 of 20
where Mr. Mitchell is currently housed, has 49 cases and a single death, and Wilkes County,

where his family lives, has 21 cases and a single death. 61

        36.     The first reported cases at the Mecklenburg jail surfaced three weeks ago,

when two officers tested positive, one at each Meckelnburg facility. 62 This past week,

numerous inmates housed at the Mecklenburg County Sheriff’s Department’s central jail

complained to their family members and lawyers, including the undersigned, that the jail

had stopped serving hot meals, and was instead providing bagged cold food three meals a

day. The inference being drawn was that the kitchen had been shut down, likely due to

COVID-19. No other explanation has been forthcoming.

        37.     The Gaston County Jail is another facility at which the U.S. Marshals Service

holds pretrial, presentencing, and sentenced inmates in Charlotte and Statesville Division

cases. As such, Gaston inmates are regularly transported to and from the Charlotte

courthouse. It was reported on April 7, 2020 that two Gaston County Jail employees had

tested positive for COVID-19; the latest reports are that a female inmate is ill with the virus,

ten inmates and eight staff members are in isolation, and 47 inmates have been placed in

14-day isolation. 63

        38.     As of this writing, there are no reported cases of COVID-19 infection at the

Catawba County Detention Center, where Mr. Mitchell is housed.



61 North Carolina Dep’t of Health & Human Services, “COVID-19 North Carolina Dashboard” (accessed Apr. 26,

2020) (available at https://www.ncdhhs.gov/divisions/public-health/covid19/covid-19-nc-case-count#by-
counties).
62 Michael Gordon, “Some at Mecklenburg jail may be quarantined after officer tests positive for COVID-19,”

Charlotte Observer (Apr. 6, 2020) (available at https://www.charlotteobserver.com/news/coronavirus/
article241811261.html).
63 “Inmate at Gaston Co. Jail tests positive for COVID-19, 16 people including staff now in isolation,” WBTV

(Apr. 24, 2020) (available at https://www.wbtv.com/2020/04/24/inmate-gaston-co-jail-tests-positive-
covid-people-including-staff-now-isolation/).



      Case 5:19-cr-00055-KDB-DCK Document 24 Filed 04/27/20 Page 14 of 20
        39.      Mr. Mitchell is to be transported to the Charlotte courthouse in a single

vehicle with other inmates, and will then be placed for hours in a holding cell with inmates

from other jails. That cell will have held inmates from all of the jails used by the District

Marshals within the prior several days, and will not have been disinfected. The lone

courtroom being used in the Charlotte Division is being cleaned between hearings to

prevent the spread of COVID-19, as documented by the Charlotte Observer; 64 however, the

video accompanying that article shows court staff not wearing masks or any other

protective gear, and disregarding social distancing requirements. 65 Moreover, despite

repeated assurances, the Marshals office in which attorneys visit with clients is not being

cleaned, on either the attorney side or the inmate side. All of these places present

opportunities for the virus to spread between court staff, attorneys, Marshals, inmates, and

their associated jail facilities. Every such contact increases the chance of a new localized

outbreak of COVID-19.

                               Risk to the public & Mr. Mitchell’s family

        40.      “[O]ne of the most important means of assuring a fair trial is that the process

be open to neutral observers.” 66 Both the defendant’s Sixth Amendment right to a public

trial and the public’s First Amendment right to access courtrooms is implicated by

limitations on courtroom access. 67 “The knowledge that every criminal trial is subject to

contemporaneous review in the forum of public opinion is an effective restraint on possible



64 See Michael Gordon, “A one-woman cleaning army: How a Charlotte court goes on through the pandemic,”

Charlotte Observer (Apr. 13, 2020) (available at https://www.charlotteobserver.com/news/local/crime/
article241854686.html).
65 Id.
66 Press-Enter. Co. v. Superior Court of California for Riverside Cty., 478 U.S. 1, 7 (1986).
67 Id. (“The right to an open public trial is a shared right of the accused and the public[;]” the former protected

under the Sixth Amendment and the latter under the First Amendment).



      Case 5:19-cr-00055-KDB-DCK Document 24 Filed 04/27/20 Page 15 of 20
abuse of judicial power.” 68 “[T]he presence of interested spectators may keep [the

defendant’s] triers keenly alive to a sense of their responsibility and to the importance of

their functions[,]” as well as “encourag[ing] witnesses to come forward and discourag[ing]

perjury.” 69 And “the sure knowledge that anyone is free to attend gives assurance that

established procedures are being followed and that deviations will become known.” 70

        41.     Because “[t]he presence of the public operates to check any temptation that

might be felt by either the prosecutor or the court...to seek or impose an arbitrary or

disproportionate sentence[,]” the right attaches at a sentencing hearing. 71 “The presence of

the public at sentencing reminds the participants, especially the judge that the

consequences of their actions extend to the broader community.” 72

        42.     Here, a number of government actions have constrained the public’s ability

to attend the defendant’s sentencing. This includes the court’s order prohibiting certain

members of the public from entering the courthouse, 73 as well as limiting the number of

persons who can enter the courtroom for any particular hearing.

        43.      A more significant restraint, however, emanates from orders by

Mecklenburg County and the State of North Carolina that prohibit residents from leaving




68 Id. at 13.
69 Presley v. Georgia, 558 U.S. 209, 213 (2010) (citation and internal quotations omitted).
70 In re Oliver, 333 U.S. 257, 270 (1948) (emphasis in original).
71 In re Washington Post Co., 807 F.2d 383, 389 (4th Cir. 1986) (finding that the First Amendment right of

access extends to plea and sentencing hearings).
72 United States v. Rivera, 682 F.3d 1223, 1230 (9th Cir. 2012) (holding that court’s exclusion of defendant’s

family members from sentencing hearing violated public trial guarantee).
73 See In re: Restrictions on Visitors to Courthouses, 3:20 MC 48 (W.D.N.C. Mar. 17, 2020) (prohibiting

individuals who have traveled to the 8 listed countries in the last 14 days or have been in close contact with
someone who has so traveled; persons who have been asked to self-quarantine by any doctor, hospital, or
health agency; and persons who have been diagnosed with COVID-19 or have been in close contact with
someone so diagnosed) (available at https://www.ncwd.uscourts.gov/sites/default/files/NCWD_show_doc%
5B1%5D.pdf).



      Case 5:19-cr-00055-KDB-DCK Document 24 Filed 04/27/20 Page 16 of 20
their home unless engaging in an enumerated essential activity. 74 Attending a court hearing

is not listed as an essential activity, which includes things like receiving medical treatment,

necessary supplies from an essential business, or getting outdoor exercise. 75 Indeed, North

Carolina law enforcement has already arrested someone for engaging in a First

Amendment activity (protesting), because it was not a permissible essential activity listed

in the statewide executive order. 76

        44.     Most importantly, Mr. Mitchell’s mother is disabled and requires his sister to

accompany her to court. Even if, as a practical matter, Mr. Mitchell’s relatives were unlikely

to face arrest for attending court, the timing and change of venue would force them to

choose between their own health and well-being and attending Mr. Mitchell’s sentencing

hearing. As noted above, both their county of residence and the county in which the

sentencing was originally set to be held have been impacted by COVID-19 far less than

Charlotte, the most dangerous place for infection in North Carolina.

        45.     The government has argued in a case in a different district that holding a

sentencing hearing during the COVID-19 emergency such that the victim feels unsafe

attending court violates the victim’s statutory right to be heard at sentencing under




74 See Mecklenburg County Stay at Home Order (available at https://www.mecknc.gov/news/Documents/

Mecklenburg%20County%20Stay%20at%20Home%20Orders.pdf); State of North Carolina, Executive Order
No. 121 (available at https://files.nc.gov/governor/ documents/files/EO121-Stay-at-Home-Order-3.pdf).
The Mecklenburg County order has been extended until April 29, 2020. See Mecklenburg County, Stay at Home
Order Extended to April 29 (available at https://www.mecknc.gov/news/Pages/Amended-Stay-at-Home-
Order.aspx).
75 Id.
76 See Travis Fain, Raleigh PD call protesting “non-essential activity” WRAL (Apr. 15, 2020), available at

<https://www.wral.com/coronavirus/raleigh-pd-calls-protesting-non-essential-activity/19057352/>.



     Case 5:19-cr-00055-KDB-DCK Document 24 Filed 04/27/20 Page 17 of 20
18 U.S.C. § 3771(a)(4). 77 Mr. Mitchell’s constitutional right, and his family’s constitutional

right, for them to be present is certainly no less important.

                              Lack of harm to the interests of justice

        46.     Mr. Mitchell is to be sentenced to a mandatory minimum term of

imprisonment of at least ten years. 78 That will not change whether he is sentenced a month

from now or three months from now.

        47.     For clients of the undersigned who pled guilty in this District in 2018, the

average wait from the date of the plea to the sentencing was 209 days. Mr. Mitchell pled

guilty on December 3, 2019; his upcoming sentencing date would be 149 days after, or

nearly two months faster than average. A delay of 60 days would still see him sentenced

having waited no longer than average even before the COVID-19 emergency.

        48.     As noted above, the Bureau of Prisons is not accepting prisoners from the

county jails of this District at present, so Mr. Mitchell will not be transported to his ultimate

place of designation any time soon, and a delay in sentencing will therefore cause no

change to the location and conditions under which he ultimately serves his sentence.

        49.     In short, there would be no identifiable impact on the interests of justice

occasioned by a continuance, much less “serious harm to the interests of justice” under the

terms of § 15002(b)(2) of the CARES Act, 50 U.S.C. § 1601 et seq., and this Court’s Standing

Order dated March 30, 2020.




77 See United States v. Torres-Acevedo, 1:19 CR 74, doc. no. 48 (Government’s Motion to Adjourn Sentencing

Date) at 5 (W.D.N.Y Apr. 9, 2020) (attached hereto).
78 The statutory exceptions allowing a sentence below the mandatory minimum, see 18 U.S.C. § 3553(e & f),

do not apply in this case.



      Case 5:19-cr-00055-KDB-DCK Document 24 Filed 04/27/20 Page 18 of 20
                                           Conclusion

       50.     Holding Mr. Mitchell’s sentencing hearing in person at this time would force a

change of venue to a more dangerous area, impacting on the public’s and Mr. Mitchell’s

friends’ and family’s right to attend; risk further spread of the virus and the health and

safety of Mr. Mitchell, the court staff, Marshals, other inmates, counsel, and the public at

large; violate the letter and spirit of the CARES Act, a law passed with unprecedented speed

and bipartisan unity to address the COVID-19 crisis; and run contrary to the sensible

responses and practices of every other judge in the Charlotte Division, the surrounding

federal districts, the other districts of the Fourth Circuit, and the courts of the State of

North Carolina and the vast majority of other states and federal territories.

       51.     Mr. Mitchell will be sentenced to at least 10 years in prison, and even a

continuance of 60 days would result in no more than average total delay between his plea

and sentencing dates, and would be unlikely to affect the eventual timing of his transport to

the Bureau of Prisons.

       52.     There are no reasonable, articulable contrary concerns weighing in favor of

holding the hearing in person at this time, much less the sort of weighty concerns that

might overcome all of the stated reasons for a continuance.

       53.     The United States does not oppose this motion.




     Case 5:19-cr-00055-KDB-DCK Document 24 Filed 04/27/20 Page 19 of 20
      WHEREFORE, Freddie Mitchell requests a continuance of his sentencing hearing.


                          Respectfully submitted:


                            s/ Peter Adolf
                          Peter Adolf
                          Trial Team Leader
                          Assistant Federal Public Defender
                          North Carolina Bar No. 37157
                          Attorney for Freddie Mitchell
                          Federal Public Defender, Western District of North Carolina
                          129 West Trade Street, Suite 300
                          Charlotte, NC 28202
                          (704) 374-0720 (phone)
                          (704) 374-0722 (fax)
                          Peter_Adolf@fd.org

DATE: April 27, 2020




    Case 5:19-cr-00055-KDB-DCK Document 24 Filed 04/27/20 Page 20 of 20
